Citation Nr: 1012428	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the bilateral hearing loss disability.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to treatment for 
service-connected disability.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to treatment for service-connected 
disability.

4.  Entitlement to service connection for weight gain, to 
include as secondary to treatment for service-connected 
disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1974, including a tour of duty in Vietnam.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Denver, Colorado Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's claim of 
entitlement to an increased (compensable) evaluation for his 
bilateral hearing loss disability, as well as his claims of 
entitlement to service connection for erectile dysfunction, 
sleep apnea and weight gain, to include as secondary to 
treatment for service-connected disability.

In June 2008, the Veteran submitted a signed VA Form 21-22 
in which he appointed the Military Order of the Purple Heart 
to be his representative.  In February 2010, the appellant 
submitted a written statement to that organization in which 
he revoked his representative's authority to act on his 
behalf.  See 38 C.F.R. § 20.607.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement in 
which he withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to an increased 
(compensable) evaluation for bilateral hearing loss 
disability and the criteria for the withdrawal of a 
substantive appeal on the issues of entitlement to service 
connection for erectile dysfunction, sleep apnea and weight 
gain, to include as secondary to treatment for service-
connected disability, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in 
January 2008 with respect to his claim of entitlement to an 
increased (compensable) evaluation for his bilateral hearing 
loss disability, as well as with respect to his claims of 
entitlement to service connection for erectile dysfunction, 
sleep apnea and weight gain, to include as secondary to 
treatment for service-connected disability.  The Veteran 
subsequently submitted a written statement indicating that 
he wished to cancel his appeal to the Board.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an increased (compensable) evaluation for his 
bilateral hearing loss disability, as well as to his claims 
of entitlement to service connection for erectile 
dysfunction, sleep apnea and weight gain, to include as 
secondary to treatment for service-connected disability, 
there remain no allegations of error of fact or law for 
appellate consideration.  Therefore, the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim of 
entitlement to an increased (compensable) evaluation for his 
bilateral hearing loss disability.  The Board also does not 
have jurisdiction to review the appeals as to the claims of 
entitlement to service connection for erectile dysfunction, 
sleep apnea and weight gain, to include as secondary to 
treatment for service-connected disability.  Therefore, each 
one of these issues is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an increased 
(compensable) evaluation for the bilateral hearing loss 
disability is dismissed, as are the appeals as to the issues 
of entitlement to service connection for erectile 
dysfunction, sleep apnea and weight gain, to include as 
secondary to treatment for service-connected disability.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


